Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-4, 6, 23, 29, 30 and 33-39 are currently pending. Claims 1, 2 and 6 have been amended by Applicants’ amendment filed 10-04-2021. Claim 5 has been canceled by Applicants’ amendment filed 10-04-2021. No claims have been added by Applicants’ amendment filed 10-04-2021.

Applicant's election without traverse of Group I, claims 1-6, directed to a method of making an allosteric DNA-binding protein sensor and/or switch, which binds to a target molecule; and the election of Species without traverse as follows: 
Species (A): constructing a DNA-binding protein sensor, fragmented cDNA, etc. (instant claim 1), 
Species (B): undertaking directed or random mutagenesis to yield a candidate DNA-binding protein sensor and/or switch (instant claim 1(ii)), and
Species (C): wherein the target molecule is a small molecule (instant claim 3), in the reply filed on June 16, 2021 was previously acknowledged.  

Claims 23, 29, 30 and 33-39 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claim 4 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  


The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 1-3 and 6 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2021 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Reference B1: CN101824463, of IDS filed on October 4, 2021 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Priority
The present application filed February 14, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/47009, filed on August 15, 2017, which claims the benefit of US Provisional Patent Application 62/378,999, filed August 24, 2016; US Provisional Patent Application 

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 4, 2021 are acknowledged and have been 
fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection 
not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 1-3 and 6 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1, 30-46, 49-53 and 55-57 of copending US Patent Application No. 16/325,650 because the copending claims are patentably distinct.
In view of the withdrawn rejection, Applicant’s argument is rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “designing” in claim 1 to refer to any method of “designing” or practicing forethought such as, for example, in silico design, thinking about the structure of a DNA-binding protein sensor and/or switch, outlining the structure of a DNA-binding protein sensor and/or switch on paper, considering the starting materials needed, etc.
The Examiner has interpreted the term “undertaking” in claim 1 to refer to any method of “undertaking” directed or random mutagenesis such as, for example, promising to carry out mutagenesis; carrying out mutagenesis, carrying out in silico mutagenesis, designing candidate allosteric DNA-binding proteins and/or switch, etc.

Markush Objection
The objection to claims 2 and 6 is maintained because of the following informalities:  Claims 2, for example, recites the term “wherein the allosteric DNA-binding protein sensor and/or switch is an selected from the group consisting of a LysR...and a Crp family member” (underline added).
Appropriate correction is required.

Double Patenting
The provisional rejection of claims 1-3 and 6 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 9, 11, 17, 20-24, 26, 28-31, 52, 53, 63, 93-96, 98, 135, 136 and 139 of copending US Patent Application No. 16/970,132 for the reasons of record.

Response to Arguments
	Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the present claims of the ‘132 application do not claim a method of making an allosteric DNA-binding protein sensor and/or switch which binds to a target molecule in a water-in-oil droplet emulsion (Applicant Remarks, pg. 12, last partial paragraph; pg. 13, first and last partial paragraphs).
Regarding (a), Applicant’s assertion that the present claims of the ‘132 application do not claim a method of making an allosteric DNA-binding protein sensor and/or switch which binds to a target molecule in a water-in-oil droplet emulsion, is not found persuasive. It is noted that claim 1 of copending US Patent Application No. 16/970,132 recites “encapsulating each engineered producer cell...in a droplet to form a plurality of droplets”; claim 93 recites that “each droplet is surrounded by an immiscible continuous phase that comprises a fluorinated based oil or emulsion”; while claim 96 recites that the fluorinated-based oil or emulsion can be a water-in-fluorocarbon emulsion (interpreted as a water-in-oil 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3 and 6 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “isolating the amplicons from the compartment encoding the candidate allosteric DNA-binding protein sensor and/or switch identified in step (d)” in lines 32-33 because step (d) recites “amplifying the candidate allosteric DNA-binding protein sensor and/or switch by PCR using said primers to produce amplicons”, such that step (d) does not recite “identifying” a candidate allosteric DNA-binding protein sensor and/or switch and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “NtrC (enhancer binding protein, “EBP”)” in line 4 due to the use of use parentheses to comment on or qualify part of the claim. It is unclear whether the limitations in parentheses are meant to indicate a synonym for “NtrC”; whether the term refers to limitations in the claim; whether the term “EBP” is separate from “NtrC”; or whether the term within the parenthesis is an example of a preferred embodiment. Accordingly, the metes and bounds of the claim are not clear. 
Claims 3 and 6 are indefinite insofar as they ultimately depend from instant claim 1.

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s amendment and arguments, filed 10-04-2021.

(1)	The rejection of claims 1-3 and 6 is maintained under 35 U.S.C. 103 as being unpatentable over Foster et al. (Journal of Biomolecular Screening, 2015, 20(5), 563-576) in view of Hollinger et al. (US 
Regarding claims 1 (in part), 2, 3 and 6, Foster et al. teach the creation of cyclic peptide libraries (interpreted as constructing, and undertaking) (Abstract, line 6). Foster et al. teach that the majority of biologically produced cyclic peptide libraries are formed using phage/phagemid display or by split-intein cyclization of peptides and proteins (SICLOPPS) (pg. 563, col 2; first full paragraph, lines 1-3). Foster et al. teach that phages displaying inhibitory proteins are amplified and reintroduced to the column under more stringent conditions (e.g., fewer binding sites, competitive inhibitory; known as “biopanning”, which allows the identification of strong binding partners and can provide a basic insight into potential structure-activity relationships (pg. 564, col 1; last partial paragraph, lines 12-16; and pg. 564, col 2, first partial paragraph). Foster et al. teach that bicyclic phage display libraries have been developed by expressing a fusion protein containing CXnCXnC (X = any amino and, n = 3-6), wherein this linear peptide is scaffolded by an aromatic core via reaction with a tris-(bromomethyl) benzene derivative to form a bicyclic peptide (interpreted as the nucleic acid is provided to the host by chemical transformation, claim 6) (pg. 564, col 2, fourth full paragraph). Foster et al. teach that SICLOPPS allows the intracellular production (interpreted as a compartment) of cyclic peptide libraries of up to 108 members (interpreted as candidate allosteric DNA-binding protein sensors), wherein this genetically encoded approach uses the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins that have been rearranged so that their splicing results in cyclization of the extein; the C terminal intein (IC) is followed by randomized extein and the N terminal intein (IN), wherein splicing of the resulting rearranged cis intein causes cyclization of the extein peptides as shown in Figure 2 (interpreting cyclic peptide libraries as candidate DNA-binding protein sensors; constructing; undertaking; forming a compartment; providing a host cell; and expressing a polypeptide in a host cell, claim 1b and 1c) (pg. 564, col 2, fifth full paragraph). Foster et al. teach that phagemids are Ff phage (usually M13 variants)-derived vectors that encode a viral coat fusion proteins (interpreted as mutating an allosteric protein, and provided to the host cell by chemical transformation), such that when present in a cell infected by a helper phage, the phagemid is packed into viral and fusion proteins and released from the cell, where they can be used to identify fusion proteins with affinity (interpreted as candidate SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms and so can be used in any cell-based screen (interpreting cells and organisms as compartments; encompassing encapsulated in an organism; prokaryotic transcriptional regulatory family; interrogating for target binding; and isolating, claims 1a-e and 2) (pg. 564, col 2, last full paragraph). Foster et al. teach that SICLOPPS libraries have also been screening in mammalian cells, wherein retroviral vectors expressing variants (interpreted as not a native ligand of wild type candidate protein; and mutating an allosteric protein) of the DnaB intein from Ssp PCC6083 were delivered to human BJAB lymphocytes, and intein splicing in human cells was demonstrated with high efficiency and fidelity (interpreted as not a native ligand of wild type candidate protein; interrogating the compartment; and mutating an allosteric protein, claims 1d and 5) (pg. 565, col 1; last partial paragraph, lines 1-5). Foster et al. teach that flexizymes are de novo tRNA aminoacylation ribozymes capable of charging a diverse range of amino acids onto tRNA, although not suitable for the intracellular production of cyclic peptides, flexizymes have been extensively employed for the in vitro production of cyclic peptide libraries that contain non-natural amino acids (interpreted as contacting a polynucleotide with an IVTT mixture comprising tRNA charges with a non-natural amino acid as not a native ligand of wild type candidate protein, claim 1c(iv)) (pg. 565, col 2, last full paragraph). Foster et al. teach that flexizymes have been most widely combined with the PURE in vitro transcription/translation (IVTT) system (interpreted as an IVTT mixture, claim 1c(i) and (iv)) (pg. 566, col 1; first full paragraph, lines 1-2). Foster et al. teach that after puromycin attachment, a pool of randomized cyclic peptides containing a selection of non-natural amino acids is generated, reverse transcription mRNA from interfering with binding and precedes affinity selection for a target protein immobilized on bead (interpreted as encapsulating; a binding to a target molecule, interrogating, and isolating), such that those displaying affinity for the target can then be amplified by polymerase chain reaction (PCR) to generate an enriched library of initial hits that can be used in further rounds of screening and amplification identify cyclic peptide with high affinity for a number of targets including E6AP, an enzyme involved in the conjugation of polyubiquitins onto multiple targets (interpreted as the target is a small molecule that is not a native ligand of the wild-type candidate allosteric DNA-binding protein sensor, claim 3) (pg. 567, col 1; first full paragraph, lines 1-4). Foster et al. teach that targets include ClpXp protease (interpreted as a polymerase reporter; and LysR regulatory target, claims 1 and 2) (pg. 570, Table I). Foster et al. teach the use of a dual-pharmacophore strategy such that a peptide nucleic acid (PNA)-conjugated molecules to self-assemble onto a DNA template, such that PNA/DNA hybrids confer a higher stability and are compatible with identification by PCR/sequencing, wherein DNA can be PCR amplified and then decoded by high-throughput sequencing such as 454 technology or Illumina (interpreted as encompassing a water-in-oil emulsion; and encapsulating primers, nucleic acid, target molecule and a chemical (polymerase, buffer, heat), claim 1) (pg. 568, col 2; first full paragraph, lines 14-16; and second full paragraph, lines 8-10); wherein it is known that commercial NGS platforms use two major amplification method: emulsion PCR (emPCR) with microbeads (Roche 454, Life Technologies SOLiD, and Ion Torrent platforms), and bridge PCR (bPCR) amplification on a glass surface (Illumina HiSeq/MiSeq platforms) as evidenced by Ma et al. (pg. 1, col 1, last partial paragraph).
Foster et al. do not specifically exemplify a water-in-oil droplet emulsion (instant claim 1, in part).
Regarding claim 1 (in part), Hollinger et al. teach a method of selecting a nucleic acid-processing (NAP) enzyme including an enzyme having replicase activity, the method comprising the steps of: (a) providing a pool of nucleic acids comprising members each encoding a NAP enzyme or a variant of the NAP enzyme; (b) subdividing the pool of nucleic acids into compartments, such that each compartment comprises a nucleic acid member of the pool together with the NAP enzyme or variant encoded by the nucleic acid member; (c) allowing nucleic acid replication to occur; and (d) detecting amplification of the nucleic acid member by the NAP enzyme (interpreted as compartmentalizing a target and a chemical; amplifying, wherein amplification is indicative of target molecule binding to the candidate allosteric DNA-binding protein sensor, claim 1) (Abstract; and genetic elements are contained within a host cell in which transcription and/or translation (expression) of the gene product takes place and the host cells are first compartmentalized into microcapsules, such that the genetic elements which produce gene product having desired activity are subsequently sorted (interpreted as encapsulating host cells; genetic elements including a target with a ligand; interrogating a compartment; and isolating, claim 1d and 1e) (paragraph [0008], lines 7-12). Hollinger et al. teach that the polypeptide can be provided from the nucleic acid by in vitro transcription and translation, or the polypeptide can be provided from the nucleic acid in vivo in an expression host (interpreted as host cells, claim 1) (paragraph [0023]). Hollinger et al. teach that the compartments consist of the encapsulated aqueous component of a water-in-oil emulsion (interpreted as a water-in-oil emulsion, claim 1c) (paragraph [0024], lines 1-4). Hollinger et al. teach that Figure 1B illustrates a general scheme of compartmentalized self-replication (CSR): (a) a repertoire of diversified polymerase genes is cloned and expressed in E. coli; (b) bacterial cells containing the polymerase and encoding gene are suspended in reaction buffer containing flanking primers and nucleotide triphosphates (dNTPs) (interpreted as comprising primers) and segregated into aqueous compartments; (c) the polymerase enzyme and encoding gene are released from the cell allowing self-replication to proceed (interpreted as releasing the candidate allosteric DNA-binding protein sensor); and (4) the “offspring” polymerase genes are released, rediversified and recloned for another cycle of CSR (paragraph [0055]; and Figure 1B). Hollinger et al. teach that the polymerase and its gene are released from the cells by a temperature step that lyses the cells and destroys enzymatic activities associated with the host cell (interpreted as a chemical or enzymatic reagent, claim 1) (paragraph [0091], lines 9-12). Hollinger et al. teach that heat or other suitable means is applied to disrupt the host and to release the polymerase variant and its encoding nucleic acid within the compartment such as the timed expression of a lytic protein (interpreted as an enzymatic lytic agent, claim 1) (paragraphs [0079], lines 27-29; and  [0119]). Hollinger et al. teach that host cells expressing gene product are useful for drug screening, such that the method is useful for identifying compounds that modulate the activity of the gene product, the method comprising exposing cells containing heterologous DNA encoding gene product, wherein the cells produce a functional gene product is sought to be determined, and thereafter monitoring the cells for changes modulation, wherein such an assay enables the identification of modulators such as agonists, antagonists and allosteric modulators of the gene product (interpreted as a allosteric DNA-binding protein sensor, claim 1) (paragraph [0229], lines 13-25). Hollinger et al. teach that the method is generalizable (almost all small molecules of interest bind proteins, and almost all proteins fold into a stable conformation), and modular (the interchangeable reporter repertoire is large including fluorescent proteins, enzymes, transcriptional regulators, signaling proteins and others) (interpreted as an emulsion comprising host cell, a target comprising a ligand, and chemical or enzymatic lytic agent) (paragraph [0022], lines 14-19).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of selecting an enzyme having a specific activity as exemplified by Hollinger et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the IVTT system as disclosed by Foster et al. to include methods for directed mutagenesis of variants including the compartmentalization of host cells into water-in-oil emulsions, allowing transcription and/or translation to be carried out within the compartment, and releasing enzymes having a desired activity as disclosed by Hollinger et al. with a reasonable expectation of success in producing, identifying and/or isolating nucleic acid enzymes having a desired activity including those capable of modifying, extending, amplifying and/or influencing nucleic acids such as the identification of modulators including allosteric modulators of a gene product.


Response to Arguments
	Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the references cited in the Office Action teach making an allosteric DNA-binding protein sensor and/or switch which binds to a target molecule in a water-in-oil droplet emulsion including encapsulating a host cell and a mixture in the water-in-oil droplet emulsion (Applicant Remarks, pg. 10, entire page; and pg. 11, first partial paragraph, and first full paragraph); and (b) Foster does not teach any allosteric DNA-binding protein sensor and/or switch which has the ability to bind and recognize both a ligand and a DNA binding site (See, Specification, pg. 5, lines 25-26) (Applicant Remarks, pg. 10; last partial paragraph, lines 11-12).
Regarding (a), the Examiner notes that instant claim 1 is broadly recited such that no specific candidate allosteric DNA-binding protein sensor and/or switch, emulsion, host cell, IVTT mixture, primers, target molecules, and/or chemical or enzymatic lytic agent is recited in instant claim 1. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Foster and Hollinger do not teach a method of making an allosteric DNA-binding protein sensor and/or switch which binds to a target molecule in a water-in-oil droplet emulsion including encapsulating a host cell and a mixture comprising a chemical or enzymatic lytic agent as recited in the water-in-oil droplet emulsion, is not found persuasive. Foster et al. teach that phagemids are Ff phage (usually M13 variants)-derived vectors that encode a viral coat fusion protein, such that when present in a cell infected by a helper phage, the phagemid is packed into viral and fusion proteins and released from the cell, where they can be used to identify fusion proteins with affinity (interpreted as candidate allosteric DNA-binding protein sensors and/or switch; and encompassing a chemical or and hit-identification, wherein DNA can be PCR amplified and then decoded by high-throughput sequencing such as by 454 technology or Illumina technology (interpreted as encompassing a water-in-oil emulsion; and encapsulating primers, nucleic acid, target molecule and a chemical such as ligands, polymerase, buffer, and heat), wherein it is known that commercial NGS platforms use two major amplification method: emulsion PCR (emPCR) with microbeads (Roche 454, Life Technologies SOLiD, and Ion Torrent platforms), and bridge PCR (bPCR) amplification on a glass surface (Illumina HiSeq/MiSeq platforms) as evidenced by Ma et al. (interpreted as a water-in-oil droplet emulsion comprising primer, and target molecules). Hollinger et al. teach that genetic elements are contained within a host cell in which transcription and/or translation (expression) of the gene product takes place and the host cells are first compartmentalized into microcapsules, such that the genetic elements which produce gene product having desired activity are subsequently sorted, wherein the compartments consist of the encapsulated aqueous component of a water-in-oil emulsion (interpreted as host cells in a water-in-oil droplet emulsion); emulsion PCR (interpreted as comprising primers and chemicals); that the method is generalizable (almost all small molecules of interest bind proteins, and almost all proteins fold into a stable conformation), and modular (the interchangeable reporter repertoire is large including fluorescent proteins, enzymes, transcriptional regulators, signaling proteins and others) (interpreted as a droplet emulsion comprising host cell, a target comprising a small molecule ligand, and chemical or enzymatic lytic agent); and that heat or other suitable means is applied to disrupt the host and to release the polymerase variant and its encoding nucleic acid within the compartment such as the timed expression of a lytic protein (interpreted as a chemical or enzymatic lytic agent). Thus, the combined references of Foster et al. and Hollinger et al. teach all of the limitations of the claims.
Regarding (b), Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that Foster does not teach any allosteric DNA-binding protein sensor and/or switch which has the ability to bind and recognize both a ligand and a DNA binding site as taught in the instant Specification at page 5, is not found persuasive. It is noted that instant claim 1 does not recite an allosteric DNA-binding protein sensor and/or switch which 



(2)	Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al. (US Patent Application Publication No. 20160202256, published July 14, 2016; effective filing date January 12, 2016) in view of Hollinger et al. (US Patent Application Publication No. 20080166772, published July 10, 2008) as evidenced by Zymo Research (Zymo Research, 2022, 1).
Regarding claims 1 (in part), 2, 3, 5 and 6, Church et al. teach a biosensor engineered to conditionally respond to the presence of specific small molecules (interpreted as encompassing not a native ligand), the biosensors including conditionally stable ligand-binding domains (LBDs) which respond to the presence of specific small molecules, wherein readout of binding is provided by reporter genes or transcription factors (TFs) fused to the LBDs (interpreted as constructing allosteric DNA-binding protein sensor and/or switch; encompassing a polymerase reporter; and encompassing not a native ligand, claims 1a, 1c and 3) (Abstract). Church et al. teach that the first method of constructing a sensor is by fusing a ligand binding domain (LBD) to a reporter or other protein (interpreted as a candidate allosteric DNA binding protein sensor), mutagenizing the LBD, and screening or selecting the LBDs exhibiting conditional stability in the presence or absence of the ligand (interpreting the ligand as a target molecule comprising a ligand, a ligand that regulates, encompassing interrogating, isolating, and mutagenesis); and the second method of constructing a sensor is by attaching wild-type or conditionally de-stabilized LBD to a transcription factor (TF) in order to afford greater control over the sensor response (interpreted as constructing; providing a host cell with a nucleic acid encoding a candidate allosteric DNA binding protein sensor; a target comprising a ligand that regulates the sensor; encompassing interrogating; isolating; mutating an allosteric protein; and encompassing a transcription regulatory factor, claims 1a-1e, 2 and 5) (paragraph [0057]). Church et al. teach that the TF can consist of either a native transcriptional regulator or an engineered TF comprised of a DNA-binding domain (DBD) and a transcriptional activation domain (TAD), such that by fusing an LBD to the TF, transcriptional activity is controlled by the presence or absence of the ligand (interpreted as a reporter gene binds the sensor; and an IVTT mixture, claim 1c) (paragraph [0064], lines 1-6). Church et al. teach in Figure 2, a process for constructing protein-based small molecule biosensors by error-prone PCR and FACS sorting; and that PCR products were isolated by agarose gel electrophoresis and the randomized target was inserted as a genetic fusion to yeGFP, wherein 16 micrograms of library was drop dialyzed and electro-transformed into yeast strain Y7092 (interpreting PCR to inherently comprise primers; randomized target; interpreting PCR products as ligands; amplifying; interrogating; isolating; and induced transformation, claims 1c-1e and 6) (paragraph [0045]; [0071], lines 18-20 and 25-26; and Figure 2). Church et al. teach that vectors/plasmids were digested with HindIII, EcorRI-HF, SaII-HF, BamHI-HR, and/or DpnI (interpreted as a chemical or enzymatic agent that releases); and that candidates were screened by analytical flow cytometry (interpreted as a chemical or enzymatic agent that releases; interrogating; and isolating, claim 1c) (Abstract; and paragraphs [0070]-[0072]; [0076]; and [0077]). Church et al. teach that a portion of cells were plated, grown and plasmids from 12 individual colonies were harvested using a Zymoprep Yeast miniprep II kit (interpreted as an enzymatic lytic agent, claim 1) (paragraphs [0079], lines 27-29; and  [0119]), wherein Zymoprep Yeast Plasmid Miniprep Kits are simple and efficient miniprep products based on the E. coli alkaline lysis method but using Zymolyase as the first solution as evidenced by Zymo Research (interpreted as a lytic agent) (pg. 1, first full paragraph, lines 1-2). 
Church et al. do not specifically exemplify encapsulating host cells in a water-in-oil emulsion (instant claim 1, in part).
Regarding claim 1 (in part), Hollinger et al. teach a method of selecting a nucleic acid-processing (NAP) enzyme including an enzyme having replicase activity, the method comprising the steps of: (a) providing a pool of nucleic acids comprising members each encoding a NAP enzyme or a variant of the NAP enzyme; (b) subdividing the pool of nucleic acids into compartments, such that each compartment comprises a nucleic acid member of the pool together with the NAP enzyme or variant encoded by the nucleic acid member; (c) allowing nucleic acid replication to occur; and (d) detecting amplification of the nucleic acid member by the NAP enzyme (interpreted as compartmentalizing a target and a chemical; amplifying, wherein amplification is indicative of target genetic elements are contained within a host cell in which transcription and/or translation (expression) of the gene product takes place and the host cells are first compartmentalized into microcapsules, such that the genetic elements which produce gene product having desired activity are subsequently sorted (interpreted as encapsulating host cells; genetic elements including a target with a ligand; interrogating a compartment; and isolating, claim 1d and 1e) (paragraph [0008], lines 7-12). Hollinger et al. teach that the polypeptide can be provided from the nucleic acid by in vitro transcription and translation, or the polypeptide can be provided from the nucleic acid in vivo in an expression host (interpreted as host cells, claim 1) (paragraph [0023]). Hollinger et al. teach that the compartments consist of the encapsulated aqueous component of a water-in-oil emulsion (interpreted as a water-in-oil emulsion, claim 1c) (paragraph [0024], lines 1-4). Hollinger et al. teach that Figure 1B illustrates a general scheme of compartmentalized self-replication (CSR): (a) a repertoire of diversified polymerase genes is cloned and expressed in E. coli; (b) bacterial cells containing the polymerase and encoding gene are suspended in reaction buffer containing flanking primers and nucleotide triphosphates (dNTPs) (interpreted as comprising primers) and segregated into aqueous compartments; (c) the polymerase enzyme and encoding gene are released from the cell allowing self-replication to proceed (interpreted as releasing the candidate allosteric DNA-binding protein sensor); and (4) the “offspring” polymerase genes are released, rediversified and recloned for another cycle of CSR (paragraph [0055]; and Figure 1B). Hollinger et al. teach that the polymerase and its gene are released from the cells by a temperature step that lyses the cells and destroys enzymatic activities associated with the host cell (interpreted as a chemical or enzymatic reagent, claim 1) (paragraph [0091], lines 9-12). Hollinger et al. teach that heat or other suitable means is applied to disrupt the host and to release the polymerase variant and its encoding nucleic acid within the compartment such as the timed expression of a lytic protein (interpreted as an enzymatic lytic agent, claim 1) (paragraphs [0079], lines 27-29; and  [0119]). Hollinger et al. teach that host cells expressing gene product are useful for drug screening, such that the method is useful for identifying compounds that modulate the activity of the gene product, the method comprising exposing cells containing heterologous DNA encoding gene product, wherein the cells produce a monitoring the cells for changes caused by the modulation, wherein such an assay enables the identification of modulators such as agonists, antagonists and allosteric modulators of the gene product (interpreted as a allosteric DNA-binding protein sensor, claim 1) (paragraph [0229], lines 13-25). Hollinger et al. teach that the method is generalizable (almost all small molecules of interest bind proteins, and almost all proteins fold into a stable conformation), and modular (the interchangeable reporter repertoire is large including fluorescent proteins, enzymes, transcriptional regulators, signaling proteins and others) (interpreted as an emulsion comprising host cell, a target comprising a ligand, and chemical or enzymatic lytic agent) (paragraph [0022], lines 14-19).
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of selecting an enzyme having a specific activity as exemplified by Hollinger et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify method of engineering biosensors from conditionally stable ligand-binding domains as disclosed by Church et al. to include methods for directed mutagenesis of variants including the compartmentalization of host cells into water-in-oil emulsions, allowing transcription and/or translation to be carried out within the compartment, and releasing enzymes having a desired activity as disclosed by Hollinger et al. with a reasonable expectation of success in producing and testing fusion constructs that encode a small molecule binding domain fused to a transcription factor or other reporter protein and/or in using gene product expressing cells for the identification of compounds that modulate the function of a gene product including allosteric modulators of a gene product.
.

Response to Arguments
	Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Church in view of Hollinger do not teach making allosteric DNA-binding protein sensor and/or switch which binds to a target molecule in a water-in-oil droplet emulsion including encapsulating a host cell and a mixture in the water-in-oil droplet emulsion comprising (i) an IVTT mixture, (ii) primers; and (iii) the target molecule comprising a ligand that regulate the candidate allosteric DNA binding sensor and/or switch, and (iv) a chemical or enzymatic lytic agent (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph); and (b) in Example 1 and Figure 2 of the PCT publication, Applicant demonstrated the surprising results of the claimed method for making an allosteric DNA-binding protein sensor and/or switch which bind to a target molecule using a water-in-oil droplet emulsion, wherein the method as described in Example 1 can be applied to target molecules that are toxic to cells in vivo (See, Figure 10) (Applicant Remarks, pg. 12, first full paragraph).
Regarding (a), the Examiner notes that instant claim 1 is broadly recited such that no specific candidate allosteric DNA-binding protein sensor and/or switch, emulsion, host cell, IVTT mixture, primers, target molecules, and/or chemical or enzymatic lytic agent is recited in instant claim 1. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Church in view of Hollinger do not teach making allosteric DNA-binding protein sensor and/or switch which binds to a target molecule in a water-in-oil droplet emulsion including encapsulating a host cell and a mixture in the water-in-oil droplet emulsion comprising (i) an IVTT mixture, (ii) primers; and (iii) the target molecule comprising a ligand that regulate the candidate allosteric DNA binding sensor and/or switch, and (iv) a chemical or enzymatic lytic agent, is not found persuasive. Church et al. teach that that some metabolite binding proteins undergo dramatic conformational rearrangements upon complex formation with target molecules, wherein Figure 1 illustrates a natural or engineered protein that binds a small molecule target is converted to a sensor by introducing destabilizing mutations (interpreted as allosteric DNA-binding protein sensor and/or switch that has the ability to bind a target molecule); that the first method of constructing a sensor is by fusing a ligand binding domain (LBD) to a reporter or other protein (interpreted as a candidate allosteric DNA binding protein sensor; and IVTT mixture including reporter gene), mutagenizing the LBD, and screening or selecting the LBDs exhibiting conditional stability in the presence or absence of the ligand (interpreting the LBD fused to a reporter or other protein as a target molecule comprising a ligand, a ligand that regulates, encompassing interrogating, isolating, and mutagenesis); that the second method of constructing a sensor is by attaching wild-type or conditionally de-stabilized LBD to a transcription factor (TF) in order to afford greater control over the sensor response (interpreted as constructing; providing a host cell with a nucleic acid encoding a candidate allosteric DNA binding protein sensor; a target comprising a ligand that regulates the sensor); that Figure 2 indicates a process for constructing protein-based small molecule biosensors by error-prone PCR and FACS sorting; and that PCR products were isolated by agarose gel electrophoresis and the randomized target was inserted as a genetic fusion to yeGFP, wherein 16 micrograms of library was drop dialyzed and electro-transformed into yeast strain Y7092 (interpreting PCR to inherently comprise primers; binding a target; interpreting PCR products as ligands; and interpreting cells as compartments; and that cells were plated; grown and plasmids from 12 individual colonies were harvested using Zymoprep Yeast Plasmid Miniprep Kits are simple and efficient miniprep products based on the E. coli alkaline lysis method but using Zymolyase as the first solution as evidenced by Zymo Research (interpreted as comprising an enzymatic lytic agent). Hollinger et al. teach that genetic elements are contained within a host cell in which transcription and/or translation of the gene product takes place and the host cells are first compartmentalized into microcapsules, such that the genetic elements which produce gene product having desired activity are subsequently sorted, wherein the compartments consist of the encapsulated aqueous component of a water-in-oil emulsion (interpreted as host cells in a water-in-oil droplet emulsion); emulsion PCR (interpreted as comprising primers and that the method is generalizable (almost all small molecules of interest bind proteins, and almost all proteins fold into a stable conformation), and modular (the interchangeable reporter repertoire is large including fluorescent proteins, enzymes, transcriptional regulators, signaling proteins and others) (interpreted as an emulsion comprising host cell, a target comprising a small molecule ligand, and encompassing a chemical or enzymatic lytic agent); and that heat or other suitable means is applied to disrupt the host and to release the polymerase variant and its encoding nucleic acid within the compartment such as the timed expression of a lytic protein (interpreted as an enzymatic lytic agent). Thus, the combined references of Church et al. and Hollinger et al. teach all of the limitations of the claims.
Regarding (b), as indicated in MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (See also; In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). MPEP 716.02(c) indicates that unexpected results must be weighed against evidence supporting a prima facie obviousness. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978); and where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Moreover, MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Applicants’ assertion that in Example 1 and Figure 2 of the PCT publication, Applicant demonstrated the surprising results of the claimed method for making an allosteric DNA-binding protein sensor and/or switch which bind to a target molecule using a water-in-oil droplet emulsion, wherein the method as described in Example 1 can be applied to target molecules that are toxic to cells in vivo (See, Figure 10), is not found persuasive. As an initial matter, is unclear to the Examiner as to the identity of the specific surprising results alluded to by Applicant. Moreover, the issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Instant claim 1 does not recite the in vivo identification of target molecules that are toxic to cells, such that there can be no surprising results produced by the method of claim 1. Moreover, Foster et al. teach NGS sequencing including emulsion PCR techniques; and Hollinger et al. teach that compartments preferably comprise water-in-oil emulsions including those containing E. coli cells; as well as, emulsion PCR. Thus, as indicated in MPEP 2112.01(II), because the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, such that Applicant has not shown that the unexpected properties of a claimed invention have a significance equal to or greater than the expected properties.

Conclusion
Claims 1-3 and 6 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639